Exhibit 10.15

 

NATIONAL FINANCIAL PARTNERS CORP.

 

AMENDED AND RESTATED

1998 STOCK INCENTIVE PLAN

 

SECTION 1. Purpose; Definitions

 

The purpose of the Plan is to give National Financial Partners Corp. and any
Related Entity (each as defined below) a competitive advantage in attracting,
retaining and motivating officers, employees, independent contractors
(including, without limitation, managers, including entity managers),
consultants and non-employee directors, and to provide the Company and its
Related Entities with a stock plan providing incentives linked to the financial
results of the businesses of the Company and its subsidiaries.

 

For purposes of the Plan, the following terms are defined as set forth below:

 

“Affiliate” of a Person shall mean a Person that directly or indirectly
controls, or is controlled by, or is under common control with, such Person.

 

“Applicable Laws” means the legal requirements relating to the administration of
stock incentive plans, if any, under applicable provisions of federal securities
laws, state corporate and securities laws, the Code, the rules of any applicable
stock exchange or national market system, and the rules of any foreign
jurisdiction applicable to Awards granted to residents therein.

 

“Award” means a Stock Appreciation Right, Stock Option, Restricted Stock,
Restricted Stock Unit or Performance Unit award.

 

“Award Agreement” means a Restricted Stock Agreement, Restricted Stock Unit
Agreement, Option Agreement, Stock Appreciation Right Agreement or Performance
Unit Agreement. An Award Agreement may include provisions included in an
employment consulting or management agreement or other agreement providing for
the performance or provision of professional services.

 

“Award Cycle” means the period of consecutive fiscal years or portions thereof
designated by the Committee over which Performance Units are to be earned.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means (i) the failure of a Participant to substantially fulfill his
obligations with respect to his Employment/Service, (ii) the Participant is
charged with or convicted of a felony or engages in conduct that constitutes
gross negligence or gross misconduct in carrying out his duties with respect to
his Employment/Service, (iii) violation by the Participant of any
noncompetition, nonsolicitation or confidentiality provision contained in any
agreement between the Participant and the Company or (iv) any material act by
the Participant involving dishonesty or disloyalty or any act by the Participant
involving moral turpitude which adversely affects the business of the Company.

 



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

 

“Committee” means such committee of the Board as the Board may designate for the
purpose of administering the Plan.

 

“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.

 

“Company” means National Financial Partners Corp., a Delaware corporation.

 

“Disability” means a grantee would qualify for benefit payments under the
long-term disability policy of the Company regardless of whether the grantee is
covered by such policy or employed by the Company. If the Company or the Related
Entity to which the grantee provides services does not have a long-term
disability plan in place, “Disability” means that a grantee is unable to carry
out the responsibilities and functions of the position held by the grantee by
reason of any medically determinable physical or mental impairment. A grantee
will not be considered to have incurred a Disability unless he or she furnishes
proof of such impairment sufficient to satisfy the Committee in its discretion.

 

“Employee” means any person, including an officer or director, who is an
employee of the Company or any Related Entity.

 

“Employment/Service” means, unless otherwise defined in an applicable Award
Agreement, employment, consulting or management agreement or other agreement
providing for the performance or provision of professional services, employment
with, or services performed as an officer, non-Employee director, Employee,
independent contractor (including, without limitation, managers, including an
entity manager) or agent of or as a consultant to, the Company or any Related
Entity.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

 

“Fair Market Value” of the Common Stock means, as of any given date, the mean
between the highest and lowest reported sales prices of the Common Stock on the
New York Stock Exchange or, if not listed on such exchange, on any other
national securities exchange on which the Common Stock is listed or, if not so
listed, on the NASDAQ National Market on the last preceding date on which there
was a sale of Common Stock on such exchange or the NASDAQ National Market. If
the Common Stock is not then listed on any exchange or the NASDAQ National
Market, the Board in good faith shall determine the Fair Market Value of the
Common Stock.

 

“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law,
including adoptive relationships, any person sharing the grantee’s household
(other than a tenant or Employee), a trust in which these persons have more than
fifty percent of the beneficial interest, a foundation in which these persons
(or the

 

-2-



--------------------------------------------------------------------------------

grantee) control the management of assets, and any other entity in which these
persons (or the grantee) own more than fifty percent of the voting interests.

 

“Grant Date” means the effective date of grant of any Award as set forth in the
Award Agreement.

 

“IPO” means the consummation of a registered underwritten public offering or
offerings of Common Stock with aggregate net proceeds to the Company and any
selling stockholder of at least $50 million.

 

“Incentive Stock Option” means any Stock Option intended to qualify as an
“incentive stock option” within the meaning of Section 422 of the Code.

 

“Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option Agreement” means an agreement setting forth the terms and conditions of
an Award of Stock Options and, if applicable, Stock Appreciation Rights.

 

“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

“Participant” has the meaning set forth in Section 4.

 

“Performance Goals” means the performance goals established by the Committee in
connection with the grant of a Performance Unit.

 

“Performance Unit” means an Award granted under Section 8.

 

“Performance Unit Agreement” means an agreement setting forth the terms and
conditions of an Award of Performance Units.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization, government (or any
department or agency thereof) or other entity.

 

“Plan” means the National Financial Partners Corp. 1998 Stock Incentive Plan, as
set forth herein and as hereinafter amended from time to time.

 

“Plan Shares” has the meaning set forth in Section 11(b).

 

“Related Entity” means any Parent, Subsidiary and any business, corporation,
limited liability company or other entity in which the Company, a Parent or a
Subsidiary holds a substantial ownership interest, directly or indirectly.

 

“Restricted Stock” means an Award granted under Section 7(a).

 

-3-



--------------------------------------------------------------------------------

“Restricted Stock Agreement” means an agreement setting forth the terms and
conditions of an Award of Restricted Stock.

 

“Restricted Stock Unit” means an Award granted under Section 7(b).

 

“Restricted Stock Unit Agreement” means an agreement setting forth the terms and
conditions of an Award of Restricted Stock Units.

 

“SEC” means the Securities and Exchange Commission or any successor agency.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor thereto.

 

“Share” means a share of Common Stock.

 

“Stock Appreciation Right” means a right granted under Section 6.

 

“Stock Appreciation Right Agreement” means an agreement setting forth the terms
and conditions of an Award of Stock Appreciation Rights.

 

“Stock Option” means an option granted under Section 5.

 

“Stockholders Agreement” has the meaning as set forth in Section 11(a).

 

“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

In addition, certain other terms used herein have definitions otherwise ascribed
to them herein.

 

SECTION 2. Administration of the Plan

 

a) Plan Administrator. The Plan shall be administered by the Committee, or, if
no Committee has been designated or appointed, by the Board (in which case all
references herein to the Committee shall include the Board).

 

b) Powers of the Committee. Subject to Applicable Laws and the provisions of the
Plan (including any other powers given to the Committee hereunder), and except
as otherwise provided by the Board, the Committee shall have the authority, in
its discretion, to:

 

i) select the Participants to whom Awards may from time to time be granted;

 

ii) determine whether and to what extent awards of Nonqualified Stock Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units and
Performance Units or any combination thereof are to be granted hereunder;

 

-4-



--------------------------------------------------------------------------------

iii) determine the number of shares of Common Stock to be covered by each Award
granted hereunder;

 

iv) determine the terms and conditions of any Award granted hereunder
(including, but not limited to, the option price (subject to Section 5(a)), any
vesting conditions, restrictions or limitations (which may be related to the
performance of the Participant, the Company or any Related Entity)) and any
acceleration of vesting or waiver of forfeiture regarding any Award and the
shares of Common Stock relating thereto, based on such factors as the Committee
shall determine;

 

v) modify, amend or adjust the terms and conditions of any Award, at any time or
from time to time including, but not limited to, Performance Goals;

 

vi) determine to what extent and under what circumstances Common Stock and other
amounts payable with respect to an Award shall be deferred;

 

vii) determine under what circumstances an Award may be settled in cash or
Common Stock under Section 5(g), 6(b), 6(d)(ii), 7(b) or 8(b)(v);

 

viii) adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

 

ix) interpret the terms and provisions of the Plan and any Award issued under
the Plan (and any agreement relating thereto); and

 

x) otherwise supervise the administration of the Plan.

 

c) Committee Procedures. The Committee may act only by a majority of its members
then in office, except that the members thereof may authorize any one or more of
their number or any executive officer of the Company to execute and deliver
documents on behalf of the Committee. Once appointed, such Committee shall
continue to serve in its designated capacity until otherwise directed by the
Board. The Board may authorize one or more executive officers of the Company to
grant Awards subject to such limitations as the Board determines from time to
time. However, grants by an executive officer shall be subject to ratification
by the Board and will not be effective until the date of such ratification.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of the Plan or an
Award (or related Award Agreement) granted hereunder shall be determined by the
Committee. Any determination made by the Committee pursuant to the provisions of
the Plan with respect to the Plan, any Award or Award Agreement shall be made in
the sole discretion of the Committee and, with respect to an Award, at the time
of the grant of the Award or, unless in contravention of any express term of the
Plan, at any time thereafter. All decisions made by the Committee shall be final
and binding on all persons, including the Company, any Related Entity and the
Participants.

 

-5-



--------------------------------------------------------------------------------

SECTION 3. Common Stock Subject to Plan and Adjustments to Capitalization

 

a) Stock Subject to Plan. The total number of shares of Common Stock reserved
and available for grant under the Plan shall be 16 million. Shares subject to an
Award under the Plan may be authorized and unissued shares or may be treasury
shares.

 

Any shares of Common Stock covered by an Award (or portion of an Award) which is
forfeited or canceled, expires or is settled in cash, shall be deemed not to
have been issued for purposes of determining the maximum aggregate number of
Plan Shares which may be issued under the Plan. Shares that actually have been
issued under the Plan pursuant to an Award shall not be returned to the Plan and
shall not become available for future issuance under the Plan, except that if
unvested Plan Shares are forfeited, or repurchased by the Company at their
original purchase price, such Plan Shares shall become available for future
grant under the Plan.

 

b) Adjustments Upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan, the exercise or purchase price of each such
outstanding Award, as well as any other terms that the Committee determines
require adjustment shall be proportionately adjusted for (i) any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Shares, or
similar transaction affecting the Shares, (ii) any other increase or decrease in
the number of issued Shares effected without receipt of consideration by the
Company, or (iii) as the Committee may determine in its discretion, any other
transaction with respect to Common Stock to which Section 424(a) of the Code
applies or a similar transaction; provided, however that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” The Committee shall make such adjustment and
its determination shall be final, binding and conclusive. Except as the
Committee determines, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
number or price of Shares subject to an Award.

 

SECTION 4. Participants

 

Officers, Employees, independent contractors (including, without limitation,
managers, including entity managers), consultants and non-Employee directors of
the Company and/or a Related Entity who are responsible for or contribute to the
management, growth and profitability of the business of the Company and/or a
Related Entity shall be “Participants” eligible to be granted Awards under the
Plan.

 

SECTION 5. Stock Options

 

The Committee shall have the authority to grant any Participant Incentive Stock
Options, Nonqualified Stock Options or both types of Stock Options (in each case
with or without Stock Appreciation Rights). Incentive Stock Options may be
granted only to Employees

 

-6-



--------------------------------------------------------------------------------

of the Company and its Subsidiaries. To the extent that any Stock Option is not
designated as an Incentive Stock Option or even if so designated does not
qualify as an Incentive Stock Option, it shall constitute a Nonqualified Stock
Option. Moreover, notwithstanding a designation, to the extent that the
aggregate Fair Market Value of Shares subject to Stock Options designated as
Incentive Stock Options which become exercisable for the first time by a grantee
during any calendar year (under all plans of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Stock Options, to the extent of the
Shares covered thereby in excess of the foregoing limitation, shall be treated
as Non-Qualified Stock Options. For this purpose, Incentive Stock Options shall
be taken into account in the order in which they were granted, and the Fair
Market Value of the Shares shall be determined as of the grant date of the
relevant Stock Option.

 

Stock Options shall be evidenced by Option Agreements, which shall include such
terms and provisions as the Committee may determine from time to time. An Option
Agreement shall expressly indicate whether it is intended to be an agreement for
an Incentive Stock Option or a Nonqualified Stock Option. The grant of a Stock
Option shall occur on the date the Committee by resolution selects an individual
to receive a grant of a Stock Option, determines the number of shares of Common
Stock to be subject to such Stock Option to be granted to such individual and
specifies the terms and provisions of the Stock Option, or on such other date as
the Committee may determine. The Company shall notify a Participant of any grant
of a Stock Option, and a written Option Agreement shall be duly executed and
delivered by the Company to such Participant. Subject to Section 11(a), such
agreement shall become effective upon execution by the Company and the
Participant.

 

Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify the Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any Incentive Stock Option under such
Section 422.

 

Stock Options shall be subject to the following terms and conditions and shall
contain such additional terms and conditions as the Committee shall deem
desirable:

 

a) Exercise Price. The price per share of Common Stock purchasable under a Stock
Option shall be determined by the Committee and set forth in the Option
Agreement (the “Exercise Price”); provided, however, that, the Exercise Price of
an Incentive Stock Option shall not be less than the Fair Market Value of the
Common Stock subject to the Incentive Stock Option on the date of grant.

 

b) Option Term. The Committee shall fix the term of each Stock Option; provided,
that, no Stock Option shall be exercisable more than ten years after the date
the Stock Option is granted. Absent any such term being fixed by the Committee,
pursuant to an Option Agreement or otherwise, such term shall be ten years.

 

c) Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable

 

-7-



--------------------------------------------------------------------------------

only in installments, the Committee may at any time waive such installment
exercise provisions, in whole or in part, based on such factors as the Committee
may determine. In addition, the Committee may at any time accelerate the
exercisability of any Stock Option.

 

d) Method of Exercise. Subject to the provisions of this Section 5, vested Stock
Options may be exercised, in whole or in part, at any time during the option
term by giving written notice of exercise to the Company in accordance with the
terms of the Award Agreement, which terms include specifying the number of
shares of Common Stock subject to the Stock Option to be purchased.

 

Such notice shall be accompanied by payment in full of the Exercise Price per
share by certified or bank check or such other instrument as the Company may
accept. If approved by the Committee, payment, in full or in part, may also be
made in the form of unrestricted Common Stock already owned by the Participant
of the same class as the Common Stock subject to the Stock Option (based on the
Fair Market Value of the Common Stock on the date the Stock Option is
exercised); provided, however, that, in the case of an Incentive Stock Option
the right to make a payment in the form of already owned shares of Common Stock
of the same class as the Common Stock subject to the Stock Option may be
authorized only at the time the Stock Option is granted; and provided further,
that in all instances the portion of consideration equal to the par value of
shares of Common Stock purchased must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law.

 

In the discretion of the Committee, after an IPO, payment for any shares subject
to a Stock Option may also be made by delivering a properly executed exercise
notice to the Company, together with a copy of irrevocable instructions to a
Company designated brokerage firm to effect the immediate sale of such options
and remit to the Company, out of the proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares of Common Stock as well as the amount of any federal, state, local or
foreign withholding taxes.

 

In addition, in the discretion of the Committee, payment of the Exercise Price
for any shares subject to a Stock Option may also be made in accordance with
such other payment methods as may be permitted by the Committee in its sole
discretion.

 

No shares of Common Stock shall be issued until full payment therefor has been
made. Except as otherwise provided in the Stockholders Agreement or the
applicable Option Agreement, subject to a Participant’s compliance with Section
11(a) hereof, a Participant shall have all of the rights of a stockholder of the
Company holding the class or series of Common Stock that is subject to such
Stock Option (including, if applicable, the right to vote the shares and the
right to receive dividends and distributions), when the Participant has given
written notice of exercise, has paid in full for such shares and, if requested,
has given the representations referred to in Section 11(c).

 

e) Nontransferability of Stock Options. No Stock Option shall be transferable by
the Participant other than (i) by will or by the laws of descent and
distribution or

 

-8-



--------------------------------------------------------------------------------

(ii) in the case of a Nonqualified Stock Option, as otherwise expressly
permitted under the applicable Option Agreement including, if so permitted,
pursuant to a qualified domestic relations order (as defined in the Code) or
pursuant to a gift to such Participant’s Family Member, whether directly or
indirectly or by means of a trust, partnership, limited liability company or
otherwise. All Stock Options shall be exercisable, subject to the terms of this
Plan, during the Participant’s lifetime, only by the Participant or any person
to whom such Stock Option is transferred pursuant to the preceding sentence,
including such Participant’s guardian, legal representative and other
transferee. The term “Participant” includes the estate of the Participant or the
legal representative of the Participant named in the Option Agreement and any
person to whom an Option is otherwise transferred in accordance with this
Section 5(e) by will or the laws of descent and distribution; provided, however,
that references herein to Employment/Service of a Participant or termination of
Employment/Service of a Participant shall continue to refer to the
Employment/Service or termination of Employment/Service of the applicable
grantee of an Award hereunder.

 

f) Termination of Employment/Service. Except as otherwise provided by the
Committee or in the applicable Option Agreement, (i) upon the Participant’s
death or Disability on or after the second anniversary of the Grant Date, all
Stock Options granted to the Participant shall become vested and immediately
exercisable and shall remain exercisable for a period of one year from the date
of death or Disability, (ii) upon the Participant’s death or Disability prior to
the second anniversary of the Grant Date, the Participant shall forfeit unvested
Stock Options as of the date of death or Disability and the Participant shall
have one year to exercise vested Stock Options that are vested as of the date of
death or Disability, (iii) if the Participant’s Employment/Service is terminated
with Cause, the Participant shall forfeit all Stock Options, whether vested or
unvested that have not been exercised as of the date of termination and (iv) if
the Participant’s Employment/Service is terminated for a reason other than
death, Disability or Cause, the Participant shall forfeit unvested Stock Options
as of the date of termination and the Participant shall have thirty days to
exercise vested Stock Options that are vested as of the date of termination.

 

A Participant’s Employment/Service shall not be considered terminated in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entity, or any successor, in any capacity of Employee, director or
consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
director or consultant (except as otherwise provided in the Award Agreement). An
approved leave of absence shall include sick leave, military leave or any other
authorized personal leave. For purposes of each Incentive Stock Option granted
under the Plan, if such leave exceeds 90 days, and reemployment upon expiration
of such leave is not guaranteed by statute or contract, then the Incentive Stock
Option shall be treated as a Non-Qualified Stock Option on the day three months
and one day following the expiration of such 90 day period.

 

Any vested Stock Options not exercised within the permissible period of time
shall be forfeited by the Participant. Notwithstanding any of the foregoing, the
Participant shall not be permitted to exercise any Stock Option at a time beyond
the initial option term.

 

-9-



--------------------------------------------------------------------------------

g) Cashing Out of Stock Option. On receipt of written notice of exercise, the
Committee may elect to cash out all or any portion of the shares of Common Stock
for which a Stock Option is being exercised by paying the Participant an amount,
in cash, equal to the excess of the Fair Market Value of one share of Common
Stock over the Exercise Price per share times the number of shares of Common
Stock for which the Option is being exercised on the effective date of such cash
out.

 

SECTION 6. Stock Appreciation Rights

 

a) Grant and Exercise. Stock Appreciation Rights may be granted alone or in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Nonqualified Stock Option, such rights may be granted either at or
after the time of grant of such Stock Option. In the case of an Incentive Stock
Option, such rights may be granted only at the time of grant of such Stock
Option. A Stock Appreciation Right shall terminate and no longer be exercisable
upon the termination or exercise of the related Stock Option. In either case,
the terms and conditions of a Stock Appreciation Right shall be set forth in the
Option Agreement for the related Stock Option or an amendment thereto.

 

b) Freestanding Stock Appreciation Rights. A Stock Appreciation Right granted
without relationship to a Stock Option, pursuant to Section 6(a), shall be
exercisable as determined by the Committee, but in no event after ten years from
the date of grant. Any such Award shall be in such form and shall have such
terms and conditions as the Committee may determine; provided that, the base
price of a freestanding Stock Appreciation Right shall be determined by the
Committee in its sole discretion. A freestanding Stock Appreciation Right shall
entitle the holder, upon receipt of such right, to an amount, in cash, shares of
Common Stock or both, with the Committee having the right to determine the form
of payment, determined by multiplying (i) the excess of the Fair Market Value of
a share of Common Stock on the date of exercise of the Stock Appreciation Right
over the base price of the Stock Appreciation Right, by (ii) the number of
shares of Common Stock as to which such Stock Appreciation Right shall have been
exercised. A freestanding Stock Appreciation Right may be exercised by giving
written notice of exercise to the Company or its designated agent specifying the
number of shares of Common Stock as to which such Stock Appreciation Right is
being exercised. Except as otherwise provided by the Committee or as set forth
in the Participant’s Stock Appreciation Right Agreement, upon the Participant’s
death or when the Participant’s Employment/Service is terminated for any reason,
the Participant shall forfeit all freestanding Stock Appreciation Rights,
whether vested or unvested. Subject to the provisions of the Plan and the Stock
Appreciation Right Agreement pursuant to which an award is granted, freestanding
Stock Appreciation Rights may not be sold, assigned, transferred, pledged or
otherwise encumbered.

 

c) Tandem Stock Appreciation Rights. A Stock Appreciation Right may be exercised
by a Participant in accordance with Section 6(d) by surrendering the applicable
portion of the related Stock Option in accordance with procedures established by
the Committee. Upon such exercise and surrender, the Participant shall be
entitled to receive an amount determined in the manner prescribed in Section
6(d). Stock Options, which have been so surrendered, shall no longer be
exercisable to the extent the related Stock Appreciation Rights have been
exercised.

 

-10-



--------------------------------------------------------------------------------

A Stock Appreciation Right shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option.

 

d) Tandem Stock Appreciation Rights Terms and Conditions. Stock Appreciation
Rights shall be subject to such terms and conditions as shall be determined by
the Committee, including the following:

 

(i) Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Stock Options to which they relate are exercisable in
accordance with the provisions of Section 5 and this Section 6;

 

(ii) upon the exercise of a Stock Appreciation Right, a Participant shall be
entitled to receive an amount equal to the product of (a) the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the
Exercise Price per share specified in the related Stock Option and (b) the
number of shares in respect of which the Stock Appreciation Right shall have
been exercised. Such amount may be paid in cash, shares of Common Stock or both,
which form shall solely be determined at the discretion of the Committee;

 

(iii) Stock Appreciation Rights shall be transferable only with the related
Stock Option in accordance with Section 5(e); and

 

(iv) upon the exercise of a Stock Appreciation Right (other than an exercise for
cash), the Stock Option or part thereof to which such Stock Appreciation Right
is related shall be deemed to have been exercised for the purpose of the
limitation set forth in Section 3 on the total number of shares of Common Stock
to be issued under the Plan, but only to the extent of the number of shares
covered by the Stock Appreciation Right at the time of exercise.

 

SECTION 7. Restricted Stock; Restricted Stock Units

 

a) The Committee shall determine the Participants to whom and the time or times
at which grants of Restricted Stock will be awarded, the number of shares to be
awarded to any Participant, the conditions for vesting, the time or times within
which such Awards may be subject to forfeiture and restrictions on transfer and
any other terms and conditions of the Awards (including provisions (i) relating
to placing legends on certificates representing shares of Restricted Stock, (ii)
permitting the Company to require that shares of Restricted Stock be held in
custody by the Company with a stock power from the owner thereof until
restrictions lapse and (iii) relating to any rights to purchase the Restricted
Stock on the part of the Company and any Related Entity), in addition to those
contained in the Stockholders Agreement. The terms and conditions of Restricted
Stock Awards shall be set forth in a Restricted Stock Agreement, which shall
include such terms and provisions as the Committee may determine from time to
time. Except as provided in this Section 7, the Restricted Stock Agreement, the
Stockholders Agreement and any other relevant agreements, the Participant shall
have, with respect to the shares of Restricted Stock, all of the rights of a
stockholder of the Company holding the class or series of Common Stock that is
the subject of the Restricted Stock Award, including, if

 

-11-



--------------------------------------------------------------------------------

applicable, the right to vote the shares and, subject to the following sentence,
the right to receive any cash dividends or distributions (but, subject to the
third paragraph of Section 3, not the right to receive non-cash dividends or
distributions). If so determined by the Committee in the applicable Restricted
Stock Agreement, cash dividends and distributions on the class or series of
Common Stock that is the subject of the Restricted Stock Award shall be
automatically deferred and reinvested in additional Restricted Stock, held
subject to the vesting of the underlying Restricted Stock, or held subject to
meeting conditions applicable only to dividends and distributions.

 

b) A Restricted Stock Unit shall represent the right to receive Common Stock or
cash, or a combination thereof, in the Committee’s discretion, at the end of a
specified deferral period, which right may be conditioned on the satisfaction of
specified performance or other criteria. Each Restricted Stock Unit shall at all
times be equal in value to the Fair Market Value of one share of Common Stock.
The Committee shall determine the Participants to whom and the time or times at
which grants of Restricted Stock Units shall be awarded, the number of units to
be awarded to any Participant, the conditions for vesting, the time or times
within which such Awards may be subject to forfeiture and restrictions on
transfer and any other terms and conditions of the Awards. The terms and
conditions of Restricted Stock Unit Awards shall be set forth in a Restricted
Stock Unit Agreement, which shall include such terms and provisions as the
Committee may determine from time to time. Unless otherwise determined by the
Committee, a Participant who has been granted an Award of Restricted Stock Units
shall have none of the rights of a stockholder of the Company with respect to
any portion of such Award unless and until shares of Common Stock have been
issued to such Participant in settlement of such Award. If so determined by the
Committee and set forth in the applicable Restricted Stock Unit Agreement,
Restricted Stock Units may be credited with dividend equivalents in the event
that cash dividends are paid or other distributions are made in respect of
shares of Common Stock. In the event dividend equivalents are to be credited in
respect of Restricted Stock Units, the Committee shall determine the terms and
conditions thereof, including whether such dividend equivalents shall be
converted into additional Restricted Stock Units.

 

SECTION 8. Performance Units

 

a) Administration. Performance Units may be awarded either alone or in addition
to other Awards granted under the Plan. The Committee shall determine the
Participants to whom and the time or times at which Performance Units shall be
awarded, the number of Performance Units to be awarded to any Participant, the
duration of the Award Cycle and any other terms and conditions of the Award, in
addition to those contained in Section 8(b).

 

b) Terms and Conditions. Performance Unit Awards shall be subject to the
following terms and conditions:

 

(i) The Committee may, prior to or at the time of the grant, condition the
settlement of Performance Units upon the attainment of Performance Goals. The
Committee may also condition the settlement thereof upon the continued service
of the Participant. The provisions of such Awards (including without limitation
any applicable Performance Goals) need not be the same with respect to

 

-12-



--------------------------------------------------------------------------------

each recipient. Subject to the provisions of the Plan and the Performance Unit
Agreement referred to in Section 8(b)(vi), Performance Units may not be sold,
assigned, transferred, pledged or otherwise encumbered during the Award Cycle.

 

(ii) Except to the extent otherwise provided in the applicable Performance Unit
Agreement or Section 8(b)(iii), upon a Participant’s termination of
Employment/Service for any reason during the Award Cycle or before any
applicable Performance Goals are satisfied, all rights to receive cash or stock
in settlement of the Performance Units shall be forfeited by the Participant.

 

(iii) In the event that a Participant’s Employment/Service is terminated (other
than for Cause, as determined by the Committee), or in the event of the death of
a Participant, the Committee shall have the discretion to waive, in whole or in
part, any or all remaining payment limitations with respect to any or all of
such Participant’s Performance Units.

 

(iv) A Participant may elect to further defer receipt of cash or shares in
settlement of Performance Units for a specified period or until a specified
event, subject in each case to the Committee’s approval and to such terms as are
determined by the Committee (the “Elective Deferral Period”). Subject to any
exceptions adopted by the Committee, such election must generally be made prior
to commencement of the Award Cycle for the Performance Units in question.

 

(v) At the expiration of the Award Cycle, the Committee shall evaluate the
Company’s performance in light of any Performance Goals for such Award, and
shall determine the number of Performance Units granted to the Participant which
have been earned, and the Committee shall then cause to be delivered (A) a
number of shares of Common Stock equal to the number of Performance Units
determined by the Committee to have been earned, or (B) cash equal to the Fair
Market Value of such number of shares of Common Stock to the Participant, as the
Committee shall elect (subject to any deferral pursuant to Section 8(b)(iv)).

 

(vi) Each Award shall be confirmed by, and be subject to, the terms of a
Performance Unit Agreement.

 

SECTION 9. Term, Amendment and Termination

 

The Plan will continue in effect for a term of ten years after the effective
date of the Plan unless sooner terminated. Awards outstanding as of such date
shall not be affected or impaired by the termination of the Plan.

 

The Board may amend, alter or discontinue the Plan, prospectively or
retroactively, but no amendment, alteration or discontinuation shall be made
which would materially impair the rights of any Participant under an Award
theretofore granted without the Participant’s consent.

 

-13-



--------------------------------------------------------------------------------

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall be made which would
materially impair the rights of any Participant thereunder without the
Participant’s consent.

 

SECTION 10. Unfunded Status of Plan

 

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

 

SECTION 11. General Provisions

 

a) Stockholders Agreement. Notwithstanding anything in this Plan to the
contrary, unless the Committee determines otherwise, it shall be a condition to
receiving any Award under the Plan or transferring any Option in accordance with
Section 5(e) or any other transfer permitted under the terms of an Award
Agreement or otherwise, that a Participant (or transferee in the case of such
transfer) shall become a party to the Stockholders Agreement, dated as of
October 27, 1998, among the Company and certain stockholders of the Company, as
such agreement may be amended and/or restated from time to time (the
“Stockholders Agreement”), and such Participant (or transferee in the case of
such transfer) shall become a “Management Investor” thereunder (or such
transferee shall become a “Permitted Transferee” of a “Management Investor”
thereunder).

 

b) Awards and Certificates. Shares of Restricted Stock and shares of Common
Stock issuable upon the exercise or settlement of a Stock Option, Stock
Appreciation Right, Restricted Stock Unit or Performance Unit (together, “Plan
Shares”) shall be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of one or more stock
certificates. Any certificate issued in respect of Plan Shares shall be
registered in the name of such Participant and shall bear appropriate legends
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms, conditions and restrictions (including
forfeiture) of the National Financial Partners Corp. 1998 Stock Incentive Plan
and a Restricted Stock Agreement and/or an Option Agreement, as the case may be,
between the issuer and the registered holder hereof. Copies of such Plan and
Agreement are on file at the offices of National Financial Partners Corp.”

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under the securities laws of any
state, and may not be sold or otherwise disposed of except pursuant to an
effective registration statement

 

-14-



--------------------------------------------------------------------------------

under said Act and applicable state securities laws or an applicable exemption
to the registration requirements of such Act and laws.”

 

Such Plan Shares may bear other legends to the extent the Committee or the Board
determines it to be necessary or appropriate, including any required by the
Stockholders Agreement or pursuant to any applicable Award Agreement.

 

The Committee may require that any certificates evidencing Plan Shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that the Participant deliver a stock power, endorsed in blank, relating to the
Plan Shares.

 

c) Representations and Warranties. The Committee may require each person
purchasing or receiving Plan Shares to (i) represent to and agree with the
Company in writing that such person is acquiring the shares without a view to
the distribution thereof and (ii) make any other representations and warranties
that the Committee deems appropriate.

 

d) Additional Compensation. Nothing contained in the Plan shall prevent the
Company or a Related Entity from adopting other or additional compensation
arrangements for its Employees.

 

e) No Right of Employment/Service. Adoption of the Plan or grant of any Award
shall not confer upon any officer, Employee, independent contractor (including,
without limitation, a manager, including an entity manager), consultant,
non-Employee director or agent any right to continued Employment/Service, nor
shall it interfere in any way with the right of the Company or any Related
Entity thereof to terminate the Employment/Service of any officer, Employee,
independent contractor (including, without limitation, a manager, including an
entity manager), consultant, non-Employee director or agent at any time.

 

f) Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal income tax purposes
with respect to any Award under the Plan, such Participant shall pay to the
Company or, if appropriate, any Related Entity, or make arrangements
satisfactory to the Committee regarding the payment of, any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such amount. If approved by the Committee, withholding obligations may be
settled with Common Stock, including Common Stock that is part of the Award that
gives rise to the withholding requirement. The obligations of the Company under
the Plan shall be conditional on such payment or arrangements, and the Company
and any Related Entity shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Participant. The
Committee may establish such procedures, as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Common Stock.

 

g) Beneficiaries. The Committee shall establish such procedures as it deems
appropriate for a Participant to designate a beneficiary to whom any amounts
payable in the event of the Participant’s death are to be paid or by whom any
rights of the Participant, after the Participant’s death, may be exercised.

 

-15-



--------------------------------------------------------------------------------

h) Governing Law. Except to the extent that provisions of the Plan are governed
by applicable provisions of the Code or other substantive provisions of Federal
law, the Plan and all Awards made and actions taken thereunder shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware without regard to the principles of conflicts of law thereof.

 

i) Compliance with Laws. If any Applicable Law shall require the Company or a
Participant seeking to exercise Stock Options or Stock Appreciation Rights or to
settle Restricted Stock Units or Performance Units payable in Common Stock to
take any action with respect to the Plan Shares to be issued upon the exercise
of such Stock Options or Stock Appreciation Rights or upon the settlement of
such Restricted Stock Units or Performance Units, then the date upon which the
Company shall issue or cause to be issued the certificate or certificates for
the Plan Shares shall be postponed until full compliance has been made with
respect to all such requirements of law or regulation; provided, that the
Company shall use its reasonable efforts to take all necessary action to comply
with such requirements of law or regulation. Moreover, in the event that the
Company shall determine that, in compliance with the Securities Act or other
applicable statutes or regulations, it is necessary to register any of the Plan
Shares with respect to which an exercise of a Stock Option or Stock Appreciation
Right or the settlement of a Restricted Stock Unit or Performance Unit payable
in Common Stock has been made, or to qualify any such Plan Shares for exemption
from any of the requirements of the Securities Act or any other applicable
statute or regulation, no Stock Options or Stock Appreciation Rights may be
exercised, no Restricted Stock Unit or Performance Unit may be settled in Common
Stock, and no Plan Shares shall be issued to a holder exercising a Stock Option
or Stock Appreciation Right or to a holder of a Restricted Stock Unit or
Performance Unit payable in Common Stock until the required action has been
completed; provided, that the Company shall use its reasonable efforts to take
all necessary action to comply with such requirements of law or regulation.
Notwithstanding anything to the contrary contained herein, neither the Board nor
the members of the Committee owes a fiduciary duty to any Participant in his or
her capacity as such.

 

SECTION 12. Effective Date of Plan

 

The Plan shall be effective as of the date it is approved by the holders of a
majority of the outstanding shares of Common Stock.

 

-16-